DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 9/15/2020.
Claims 1-17 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
 “a vehicle travel control device configured to execute vehicle travel control” and “an automated driving control device configured to generate a first target trajectory” in claim 1 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Found in paragraph [44] of the specification, the first control device has been interpreted to include “The first control device 120 (i.e., a first controller) is an information processing device for executing a variety of processing. For example, the first control device 120 is a microcomputer. The first control device 120 is also called an ECU (Electronic Control Unit). More specifically, the first control device 120 includes a first processor 121 and a first memory device 122.” and Fig 5 showing that the control device is made up of a processor and memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (U.S. Pub No. 20150066241) in view of Takahashi (Machine translation of CN 107074178 A)

Regarding Claim 1
	Akiyama Teaches
A vehicle control system that controls a vehicle performing automated driving, the vehicle control system comprising: (“With the driving assistance system having the above-described configuration shown in FIG. 1, assistance control for collision avoidance and/or other purposes is carried out by the ECU 1 through electrically controlling the EPS and the ECB 11 based on information provided by the aforementioned various sensors connected to the ECU 1.” [32] A control system which performs automated driving through control of the brakes and steering)
a vehicle travel control device configured to execute vehicle travel control that controls steering, [acceleration], and deceleration of the vehicle such that the vehicle follows a target trajectory; and (“The ECU 1 is also connected with various devices such as an EPS (electric power steering) 10 and an ECB (electronically controlled brake) 11. These devices are electrically controlled by the ECU 1.” [31]; “With the driving assistance system having the above-described configuration shown in FIG. 1, assistance control for collision avoidance and/or other purposes is carried out by the ECU 1 through electrically controlling the EPS and the ECB 11 based on information provided by the aforementioned various sensors connected to the ECU 1.” [32])
determine whether or not an activation condition of travel assist control is satisfied, wherein the travel assist control controls at least one of the steering, the acceleration, and the deceleration for at least one of improving safety or comfort of travel of the vehicle, reducing a sense of strangeness or insecurity of an occupant of the vehicle, and stabilizing behavior of the vehicle; and (Fig 3, S102-S107; “Then in step S102, the ECU 1 determines, based on the information generated in the above step S101, whether or not there is a solid object 30 that can be an obstacle in the travelling path of the driver's own vehicle 20. The "travelling path" mentioned above System has activation condition of possible collision, creates a control which affects steering or deceleration of the vehicle to improve safety of the vehicle.
generate a second target trajectory being the target trajectory for the travel assist control when the activation condition is satisfied, (Fig 3 S102-S106; “In step S106, a steering control value (target steering angle) in steering by the EPS 10 needed to cause the driver's own vehicle 20 to travel along the avoidance line determined in step S105 is calculated.” [45] System had been following a trajectory, after activation condition, system has created a new, second, trajectory to avoid collision)
when the second target trajectory is generated during the automated driving. or when the second target trajectory is generated during the automated driving and a priority condition for giving priority to the second target trajectory is satisfied, the vehicle travel control device executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory. (Fig 3 S102-S109; “in step S109, the turning control by means of the EPS 10 in accordance with the target steering angle calculated in step S106 is started. Thus, in this case, avoidance of a collision of the driver's own vehicle 20 with the solid object 30 is achieved by the deceleration control by means of the ECB 11 and the turning control by means of the EPS 10.” [49] System uses the second trajectory when it is generated during driving)

Akiyama does not explicitly teach acceleration control of the vehicle, or the generation of a first target trajectory for automated driving, however Takahashi does explicitly teach:

a vehicle travel control device configured to execute vehicle travel control that controls steering, acceleration, and deceleration of the vehicle such that the vehicle follows a target trajectory; (“the driving control unit 46 acquires surrounding environment recognition result from the surrounding environment recognition unit 42. Running control part 46 through the steering mechanism 62, the brake mechanism 64 and the motor mechanism 66 to control horn of the vehicle, braking force and the throttle opening….the driving control part 46 is configured to judge the surrounding condition, while causing the vehicle to travel along a preset path” pg. 5 par 7)
an automated driving control device configured to generate a first target trajectory being the target trajectory for the automated driving of the vehicle, wherein the vehicle travel control device is further configured to: (“an automatic driving control part, according to the vehicle surrounding environment information acquired by the ambient environment information acquisition portion identifies out; operation does not depend on the passenger along the preset path to automatically drive the vehicle,” pg. 2 par 7)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to include the teachings of as taught by Takahashi as “According to the invention, sudden unwanted shop residence etc., needed in the automatic driving process changes the path of the preset lower condition of other path only through left and right turn intention can change path, and can continue automatically driving the 

Regarding claim 2
The combinations of Akiyama and Takahashi, as shown in the rejection above, disclosed the limitations of claim 1
Akiyama further teaches:
wherein when the second target trajectory is generated during the automated driving, the vehicle travel control device executes the vehicle travel control by using the second target trajectory as the target trajectory. (Fig 3 S102-S109; “in step S109, the turning control by means of the EPS 10 in accordance with the target steering angle calculated in step S106 is started. Thus, in this case, avoidance of a collision of the driver's own vehicle 20 with the solid object 30 is achieved by the deceleration control by means of the ECB 11 and the turning control by means of the EPS 10.” [49] System follows the planned second trajectory when it is generated during driving)

Regarding claim 17
The combinations of Takahashi and Akiyama, as shown in the rejection above, disclosed the limitations of claim 1
Takahashi further teaches:
further comprising a memory device, wherein the vehicle travel control device stores log information in the memory device, and the log information includes at least a position where the vehicle travel control device executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory. (“path change information storage section 32 consisting of history (history of path change information) stored in the vehicle automatic driving process path is changed. path change information includes change date and time, change location, change after the target path location category (store, facility, crossing a road, etc.), etc., and the change target site is a store lower includes a category of the store.” Pg5 par 3; “the structure diagram of this invention of the driving assistance device 10 of the structure will be described. driving assistance device 10 has an integrated control unit 12, the integrated control unit 12 ESN control comprising the ECU (electronic control unit). ECU is a microcomputer comprising a computer, having a CPU (central processing unit), a memory ROM (also including EEPROM.), RAM (random access memory),” pg. 4 par 3; System stores when path changes are executed. By combining with Tsuji, the system would save the location when the travel control gives more weight to the second target trajectory


Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama and Takahashi, in further view of Tsuji (U.S. Pub No. #20200223449).

Regarding Claim 3
The combinations of Takahashi and Akiyama, as shown in the rejection above, disclosed the limitations of claim 1

Takahashi and Akiyama does not explicitly teach wherein when the second target trajectory is generated during the automated driving, the vehicle travel control device determines whether or not the priority condition for giving priority to the second target trajectory is satisfied when the priority condition is satisfied, the vehicle travel control device executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory, however Tsuji does explicitly teach:

wherein when the second target trajectory is generated during the automated driving, the vehicle travel control device determines whether or not the priority condition for giving priority to the second target trajectory is satisfied, and (“In step S3, the path switch determination unit 13 determines whether the host vehicle needs to switch from the first traveling path to the second traveling path during traveling on the first traveling path. For example, the path switch determination unit 13 determines that the switch from the first traveling path to the second traveling path is needed when detecting that the first traveling path being generated is to end later because of no high-definition map information ahead of the first traveling path. The process proceeds to step S4 when the host vehicle is determined to need to switch to the second traveling path, and the process returns to step S1 when determined not to need to switch to the second traveling path.” [53] System has a priority condition where it compares the two created trajectories and decides to give control to the second trajectory when conditions are satisfied. This would combine with Akiyama and Takahashi to create a second planned driving trajectory when the vehicle senses a collision is possible ahead, and then use the teaching of Tsuji to decide when to switch to the secondary target trajectory based on a priority condition, which based on Akiyama would be collision related 
when the priority condition is satisfied, the vehicle travel control device
executes the vehicle travel control by giving more weight to the second target trajectory than to the first target trajectory. (“In step S6, the path determination unit 15 determines the second traveling path P2 having the highest reliability evaluated in step S5 to be the traveling path to be switched from the first traveling path.” [56]; “The process proceeds to step S4 when the host vehicle is determined to need to switch to the second traveling path,” [53] When the priority condition is satisfied, the second target trajectory is executed 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi and Akiyama to include the teachings of as taught by Tsuji to allow a smooth transition from an original trajectory to a newly created one “When the vehicle traveling on a traveling path based on the map information enters an area not covered by the map information and switches to another traveling path based on a trajectory of a preceding vehicle, for example, the vehicle may cause irregular behavior depending on the condition of the traveling path to follow. To solve the above conventional problem, the present invention provides a travel assistance method and a travel assistance device enabling a vehicle to prevent irregular behavior when switching from a traveling path based on map information to another traveling path.” [3-4]

Regarding claim 15
The combinations of Takahashi, Akiyama and Tsuji, as shown in the rejection above, disclosed the limitations of claim 3
Tsuji further teaches:
wherein when the priority condition is satisfied, the vehicle travel control device executes the vehicle travel control by using the second target trajectory as the target trajectory. (“In step S3, the path switch determination unit 13 determines whether the host vehicle needs to switch from the first traveling path to the second traveling path during traveling on the first traveling path. For example, the path switch determination unit 13 determines that the switch from the first traveling path to the second traveling path is needed when detecting that the first traveling path being generated is to end later because of no high-definition map information ahead of the first traveling path. The process proceeds to step S4 when the host vehicle is determined to need to switch to the second traveling path,” [53] System has a priority condition where it will switch to the second trajectory path, as the priority condition must have been decided to give control to the secondary trajectory 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama, Takahashi and Tsuji, in further view of Moran (U.S. Pub No. #20170248950).

Regarding claim 14
The combinations of Takahashi, Akiyama and Tsuji, as shown in the rejection above, disclosed the limitations of claim 3

Takahashi, Akiyama and Tsuji does not explicitly teach wherein the travel assist control includes collision avoidance control that assists avoidance of a collision between the vehicle and a surrounding object, the vehicle travel control device determines whether or not the activation condition of the collision avoidance control is satisfied based on driving environment information indicating a driving environment for the vehicle, when the Moran does explicitly teach:

wherein the travel assist control includes collision avoidance control that assists avoidance of a collision between the vehicle and a surrounding object, the vehicle travel control device determines whether or not the activation condition of the collision avoidance control is satisfied based on driving environment information indicating a driving environment for the vehicle, when the activation condition is satisfied, the vehicle travel control device predicts severity of damage due to the collision based on the driving environment in formation, and (“Step S181 is performed in response to the receiving of the second accident alert at the third motor-vehicle (e.g. vehicle 100D). In step S181, an onboard computer (e.g. prediction-engine 220 that is implemented by a digital computer executing software) of the third motor-vehicle (e.g. vehicle 100D) performs at least one vehicle control action—for example, by sending control signals to onboard vehicle controls of the host motor-vehicle where the anti-accident device 200 resides. The vehicle control action(s) are performed so as to attempt (i) to avoid being involved in the potential motor-vehicle accident and/or (ii) to minimize damage inflicted upon the third motor-vehicle as a result of involvement in the potential motor-vehicle accident by performing at least one vehicle control action.“ [165]; “computationally predicting an accident scenario—a special case of computationally predicting an outcome where information about a ‘hypothetical accident’ (i.e. an accident which did not occur yet at the time of the predicting and which may or may not occur) is predicted. Predicting an ) a severity of the accident. The result of predicting an accident scenario is the ‘accident prediction data” [k])
the priority condition includes that the severity is equal to or greater than a threshold. Moran (“One type of accident alert is an ‘elevated-risk accident alert’ where the ‘accident prediction data’ included in the message indicates that the likelihood or severity of a hypothetical accident (i) exceeds a likelihood threshold or a severity threshold or (ii) has increased relative to a previous prediction, with or without expressly including a level of likelihood and/or a level of severity.” [n])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Akiyama to include the teachings of as taught by Moran to improve the safety of the vehicle by predicting upcoming collisions in order to avoid the collision or pick the trajectory which would lead to the least amount of damage. “Obviously, a major concern with driverless cars is the avoidance of accidents where two or more cars are involved in a collision. The challenge is especially difficult under heavy traffic conditions, when many cars are driving in a convoy, continuously braking, decelerating and accelerating according to traffic events and road conditions.” [5]

Allowable Subject Matter
Claims 4-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duncan U.S. Pub No.2015020311: Described embodiments include a system and a method. A system includes a surface evaluation circuit configured to determine a surface fraction characteristic of at least a portion of a driving surface of a possible collision avoidance path of a vehicle. The system includes a rating circuit configured to assign a risk value to the possible collision avoidance path responsive to the determined surface traction characteristic. The system includes a selector circuit having a rule-set configured to select a collision avoidance path from at least two possible collision avoidance paths in response to an evaluation of the respective assigned risk value for each of the at least two possible collision avoidance paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668